DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Claims 1-20 are pending for examination.

Information Disclosure Statement
3.   The Information Disclosure Statement (IDS) submitted on 7/30/2021 and 3/22/2022 have been considered by the examiner and made of record in the application file.

Priority
4.   Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
5.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
6.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
7.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 102
8.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
9.     Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Won et al. (U.S. Patent 7107178, hereinafter “Won”).
        Regarding independent claim 1, Won discloses a semiconductor device (Fig. 7), comprising a memory chip (memory device such as DRAM, col. 8, lines 1-10) and a temperature detector (Fig. 7, temperature sensing circuit 10), the temperature detector (10) being configured to detect a temperature of the memory chip (col. 8, lines 1-10), the temperature detector (temperature sensing circuit 10 in Fig. 7 using temperature sensor of Fig. 4) comprising: 
          a temperature detection assembly, wherein the temperature detection assembly comprises a temperature sensitive component and an adjustable resistor component, an electrical conductivity of the temperature sensitive component changes with the change of temperature, and the adjustable resistor component is connected in parallel with the temperature sensitive component, wherein the temperature detection assembly is configured to be calibrated by adjusting a resistance value of the adjustable resistor component (Fig. 4 and accompanying texts, a temperature detection assembly, e.g., temperature sensor in Fig. 4, wherein the temperature detection assembly comprises a temperature sensitive component, e.g., branch A, and an adjustable resistor component, e.g., branch C with adjustable resistor components RU1-RU6, in which a current is reduced with an increase in temperature, an electrical conductivity of the temperature sensitive component changes with the change of temperature, e.g., increase resistance branch A in which a current increases with an increase in temperature, and the adjustable resistor component, e.g., branch C with resistor components RU1-RU6 is connected in parallel with the temperature sensitive component, e.g., branch A, wherein the temperature detection assembly is configured to be calibrated by adjusting a resistance value of the adjustable resistor component RU1-RU6, as shown in Fig. 4, col. 6, line 30 to col. 7, line 17).
        Regarding dependent claim 2, Won discloses the semiconductor device of claim 1, wherein the adjustable resistor component comprises multiple sub-resistors and multiple switches, the sub-resistors are connected in series, each of the switches is connected in parallel with at least one of the sub-resistors, and the resistance value of the adjustable resistor component is changed by changing switching-on and switching-off of the multiple switches (Figs. 4-5 and accompanying texts, the adjustable resistor component, e.g., branch C in Fig. 4, comprises multiple sub-resistors RU1-RU6 and multiple switches TR0-TR5, the sub-resistors RU1-RU6 are connected in series, each of the switches TR0-TR5 is connected in parallel with at least one of the sub-resistors RU1-RU6, and the resistance value of the adjustable resistor component is changed by changing switching-on and switching-off of the multiple switches TR0-TR5, as shown in Figs. 4-5, col. 6, line 62 to col. 7, line 44).       
          Regarding dependent claim 6, Won discloses the semiconductor device of claim 2, wherein the temperature detection assembly further comprises a fixed resistor, the fixed resistor is connected in series with the temperature sensitive component, the fixed resistor is provided with a first end and a second end, the first end of the fixed resistor is electrically connected with a power supply, and the second end of the fixed resistor is electrically connected with the temperature sensitive component (Fig. 4 and accompanying texts, the temperature detection assembly in Fig. 4 further comprises a fixed resistor R, the fixed resistor R is connected in series with the temperature sensitive component, e.g., diode D2 in Fig. 4,  the fixed resistor R is provided with a first end and a second end, the first end of the fixed resistor R is electrically connected with a power supply VDD, and the second end of the fixed resistor R is electrically connected with the temperature sensitive component, e.g., diode D2, as shown in Fig. 4).
        Regarding dependent claim 7, Won discloses the semiconductor device of claim 6, wherein the temperature sensitive component is a diode, a positive end of the diode is electrically connected with the second end of the fixed resistor, and a negative end of the diode is electrically connected with a grounding terminal (Fig. 4 and accompanying texts, the temperature sensitive component is a diode D2 in Fig. 4, a positive end of the diode D2 is electrically connected with the second end of the fixed resistor R, and a negative end of the diode is electrically connected with a grounding terminal VSS, as shown in Fig. 4).
       Regarding dependent claim 8, Won discloses the semiconductor device of claim 7, wherein the adjustable resistor component comprises a first end and a second end, the sub-resistors are disposed between the first end of the adjustable resistor component and the second end of the adjustable resistor component, the first end of the adjustable resistor component is electrically connected with the grounding terminal, and the second end of the adjustable resistor component is electrically connected with the second end of the fixed resistor 
(Fig. 4 and accompanying texts, the adjustable resistor component 150 in Fig. 4 comprises a first end and a second end, the sub-resistors RU1-RU6 are disposed between the first end of the adjustable resistor component 150 and the second end of the adjustable resistor component 150, the first end of the adjustable resistor component 150 is electrically connected with the grounding terminal VSS, and the second end of the adjustable resistor component 150 is electrically connected with the second end of the fixed resistor R, as shown in Fig. 4).

Claim Rejections - 35 USC § 103
10.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
11.     Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Won, in view of Sugimoto (U.S. Patent Application Publication 2022/0006427, hereinafter “Sugimoto”).
          Regarding dependent claim 3, Won teaches all the limitations of claims 1 and 2 above except for wherein resistance values of the sub-resistors are the same.
        Sugimoto teaches a circuit wherein resistance values of the sub-resistors are the same (the resistance values of resistors R1, R2 and R3 of Fig. 2 are equal to each other, para. [0063]).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Sugimoto into the teaching of Won for the purpose of providing a circuit having a variable resistance circuit with equal resistance value for each of resistors included in the variable resistance circuit in order to adjust the resistance value of the variable resistance circuit to an appropriate value according to a measurement result (Sugimoto, para. [0068]). 

12.     Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Won, in view of Nagata (U.S. Patent Application Publication 2021/0247241, hereinafter “Nagata”).
          Regarding dependent claim 4, Won teaches all the limitations of claims 1 and 2 above except for wherein each of the sub-resistors is a polysilicon resistor or a N-type diffused resistor or a P-type diffused resistor.
         Nagata teaches a temperature sensor module wherein each of the sub-resistors is a polysilicon resistor or a N-type diffused resistor or a P-type diffused resistor (each of resistors 3a of a series-connection resistor 3 in Figs. 1 and 4 is a diffused resistor, para. [0020], [0024]).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Nagata into the teaching of Won for the purpose of providing a semiconductor device having a temperature sensor module included a series-connection resistor wherein each of resistors of a series-connection resistor is a diffused resistor in order to provide a highly accurate temperature measurement without increasing the number of steps of manufacturing (Nagata, para. [0008]).

13.     Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Won, in view of Hwang (U.S. Patent Application Publication 2009/0085647, hereinafter “Hwang”).
          Regarding dependent claim 9, Won teaches all the limitations of claims 1, 2 and 6 above except for wherein the temperature detector further comprises an Analog/Digital (A/D) convertor having an input end and an output end, the input end is electrically connected with the second end of the fixed resistor, the output end outputs digital signals, and the A/D convertor is configured to convert analog signals of the second end of the fixed resistor into digital signals.
         Hwang teaches a storage apparatus wherein the temperature detector further comprises an Analog/Digital (A/D) convertor having an input end and an output end, the input end is electrically connected with the second end of the fixed resistor, the output end outputs digital signals, and the A/D convertor is configured to convert analog signals of the second end of the fixed resistor into digital signals (Figs. 1, 3, 4 and accompanying texts, a temperature detector, e.g., temperature measuring unit 140 in Figs. 1 and 3, comprises an Analog/Digital (A/D) convertor ADC 130 having an input end and an output end, the input end is electrically connected with a second end of the fixed resistor R, the output end outputs digital signals, e.g., step S430 in Fig. 4, and the A/D convertor ADC 130 is configured to convert analog signals of the second end of the fixed resistor R into digital signals, step S430 in Fig. 4, para. [0036], [0061]).  
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Hwang into the teaching of Won for the purpose of providing a storage apparatus including a temperature measuring unit which measures a temperature; and a memory control unit which adjusts a signal, which is used to read out data from a memory, according to the measured temperature (Hwang, para. [0011]).

14.     Claim 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Won, in view of Kim et al. (U.S. Patent 7266031, hereinafter “Kim”).
          Regarding dependent claims 18 and 20, Won teaches all the limitations of claim 1 above except for wherein the temperature detection assembly and the memory chip are powered by different power supplies (claim 18), and wherein the semiconductor device further comprises a control chip, and the memory chip and the temperature detector are electrically connected with the control chip (claim 20).
          Kim teaches a semiconductor device wherein the temperature detection assembly and the memory chip are powered by different power supplies, and wherein the memory chip and the temperature detector are electrically connected with the control chip (Figs. 1-8 and accompanying texts, a temperature detection assembly, e.g., temperature sensor 520 and A/D converter 530 in Fig. 6, is powered by power/voltage supply Vref/Iref, and memory chip DRAM 200 in Fig. 7 is powered by different power/voltage supplies VPP/VBB/VNWL, and wherein the semiconductor device further comprises a control chip, e.g., memory controller 301 in Fig. 3, and the memory chip DRAM 200 in Fig. 7 and the temperature detector, e.g., temperature sensor 303 in Fig. 3 are electrically connected with the memory controller chip 301).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kim into the teaching of Won for the purpose of providing a semiconductor device that rely on a variety of internally generated voltages that may be varied with temperature to improve performance (Kim, col. 1, lines 15-19).

Allowable Subject Matter
15.     Claims 5, 10-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
16.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827